Citation Nr: 1212111	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  09-34 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.	Entitlement to service connection for a prostate disability.

2.	Entitlement to service connection for a psychiatric disability.

3.	Entitlement to a total disability rating due to individual unemployability (TDIU).

4.	Entitlement to non-service-connected pension benefits.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney at Law


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1986 to March 1987.  The Veteran also had periods of service in the Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The June 2008 rating decision denied entitlement to service connection for prostate and psychiatric disabilities and entitlement to a TDIU.  The January 2010 decision denied entitlement to non-service-connected pension benefits.

The Board notes that in a January 2009 statement the Veteran raised the issue of entitlement to service connection for an ischemic stroke.  In a December 2011 statement the Veteran appears to raise the issues of entitlement to service connection for a left knee disability, posttraumatic stress disorder, a low back disability, and chronic fatigue.  However, these issues have never been adjudicated by the RO, and therefore, are REFERRED to the RO for proper adjudication.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his August 2009 VA Form 9, the Veteran requested a hearing before the Board for the issues of entitlement to service connection for prostate and psychiatric disabilities and entitlement to TDIU.  The Board observes that although the Veteran did not request a hearing before a Decision Review Officer, he was scheduled for one in August and September 2010.  Both of these notices were returned due to an improper mailing address.  In September 2010 the Veteran provided an updated mailing address and requested that his hearing be rescheduled.  A July 2011 notice informed the Veteran he had a hearing scheduled before a Board member in Washington, DC in September 2011.  The Veteran's representative responded that the Veteran would be unable to attend the September 19, 2011 hearing in Washington, DC due to medical and financial reasons and instead requested a video hearing at the Regional Office in Milwaukee, Wisconsin.  To date, the Veteran's hearing has not been rescheduled.  As such, this matter should be REMANDED to schedule the Veteran for a video conference hearing.  See 38 C.F.R. §§ 20.702, 20.703, 20.704, 20.1304(a) (2011).

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a video conference hearing at the Milwaukee, Wisconsin RO.  Appropriate notification should be given to the Veteran and his representative, and such notification should be documented and associated with the claims folder. After the hearing has been held, or if the Veteran fails to report for the hearing or withdraws the hearing request, the case should be returned directly to the Board for further consideration. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2010).





_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

